EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robb D. Edmonds on 8/13/2021.

The application has been amended as follows: 

Claims 7, 12, 23, and 26 are cancelled.

Claims 1 and 20 are amended according to the markups below:

1. (Currently Amended) A hand held device for geolocation of a buried object, comprising: 
an enclosure for containing: 
a receiver configured to receive a location signal from a navigation satellite system; 
a signal generator configured to emit an electromagnetic radiation signal of visible light onto an object to be buried; 
a detector configured to receive a reflection of the emitted electromagnetic radiation signal of visible light from the object; 
an inertial measurement unit configured to determine a roll, a pitch, and a yaw angle;
a stabilizer for reducing vibration while emitting the electromagnetic radiation signal of visible light;
a central processing unit configured to provide geographic coordinates of the device and geographic coordinates of the object based on the location signal, the reflection of the emitted electromagnetic radiation signal of visible light from the object, and the roll, pitch, and yaw angles; and 
a memory device configured to store and provide to a user the geographic coordinates of the object subsequent the object being buried;
a grip extending from the enclosure, the enclosure and grip sized to be held and supported with one hand of the user; and 
a trigger exterior of the enclosure and proximate the grip, the trigger configured to activate operation of any one or more of the receiver, signal generator, detector, central processing unit, and memory device;
wherein the hand held device has no visual targeting scope.

20. (Currently Amended) A method for geolocation of an object using a hand held device, comprising: 
receiving a location signal from a navigation satellite system using a receiver located within the hand held device, the hand held device comprising an enclosure, a grip extending from the enclosure, and a trigger disposed proximate the grip, the device 
determining roll, pitch, and yaw using an inertial measurement unit located within the hand held device;
aiming the hand held device at an object to be subsequently buried; 
emitting an electromagnetic radiation signal of visible light from a signal generator located within the enclosure  onto the object to be subsequently buried by moving the trigger to activate the signal generator, wherein the object is illuminated with the emitted electromagnetic radiation signal of visible light; 
detecting a reflection of the emitted electromagnetic radiation signal of visible light from the object using a detector located within the enclosure; 
calculating geographic coordinates of the device based on the location signal, a distance of the object from the device based on the detected reflection, and geographic coordinates of the object based on the geographic coordinates of the device, the distance, and the roll, pitch, and yaw, using a central processing unit located within the enclosure; 
storing the geographic coordinates of the object in a memory device located within the enclosure; and 
stabilizing the electromagnetic radiation signal of visible light using a stabilizer within the enclosure, all while holding the hand held device in one hand.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648